Appeal from a judgment of the County Court of Delaware County (Becker, J.), rendered September 11, 2006, upon a verdict convicting defendant of the crimes of rape in the first degree and criminal sexual act in the first degree.
Defendant was convicted following a jury trial of rape in the first degree and criminal sexual act in the first degree. County Court thereafter sentenced him to concurrent terms of imprisonment of 15 years, with five years of postrelease supervision. Defendant now appeals.
We reject defendant’s contention that the sentence imposed is harsh and excessive. Noting the serious nature of the crimes committed, along with defendant’s apparent failure to accept responsibility for his actions or demonstrate any remorse, we discern neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a modification of the sentence (see People v Wallis, 24 AD3d 1029, 1033 [2005]). Accordingly, the judgment is affirmed.
Mercure, J.P., Peters, Spain, Kane and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.